EXHIBIT 10.4

AIRCRAFT TIME SHARING AGREEMENT

This Agreement is made and entered into as of the 10th day of March 2009 by and
between Morgan Stanley Management Services II, Inc., a corporation organized and
existing under the laws of the State of Delaware (“MSMSII”), and John J. Mack
(“User”).

WITNESSETH:

WHEREAS, MSMSII is the operator of the aircraft listed on Schedule A hereto, as
amended from time to time (collectively, the “Aircraft”); and

WHEREAS, MSMSII has the right and lawful authority to enter into time sharing
agreements, as provided in §91.501 of the Federal Aviation Regulations (“FARs”);
and

WHEREAS, from time to time, User may desire to lease the Aircraft, with flight
crew, from MSMSII for User’s personal travel at User’s discretion on a
time-sharing basis in accordance with §91.501 of the FARs; and

WHEREAS, MSMSII has agreed to make the Aircraft, with flight crew, available to
User for User’s personal travel on a non-exclusive time-sharing basis in
accordance with §91.501 of the FARs; and

WHEREAS, this Agreement sets forth the understanding of the parties as to the
terms under which MSMSII will provide User with the use, on a non-exclusive
time-sharing basis, of the Aircraft.

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

1. Provision of Aircraft and Crew. Subject to Aircraft availability, MSMSII
agrees to provide the Aircraft and flight crew to User on a time sharing basis
in accordance with the provisions of §§ 91.501(b)(6), 91.501(c)(1) and 91.501(d)
of the FARs. MSMSII shall provide, at its sole expense, qualified flight crew
for all flight operations under this Agreement. If MSMSII is no longer the
operator of any of the Aircraft, Schedule A shall be amended to delete any
reference to such Aircraft and this Agreement shall be terminated as to such
Aircraft but shall remain in full force and effect with respect to each of the
other Aircraft, if any. No such termination shall affect any of the rights and
obligations of the parties accrued or incurred prior to such termination. If
MSMSII becomes the operator of any aircraft not listed on Schedule A hereto,
Schedule A shall be modified to include such Aircraft, and thereafter this
Agreement shall remain in full force and effect with respect to such Aircraft
and each of the other Aircraft, if any.

2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated by either party on written notice to
the other party. This Agreement shall terminate immediately in the event that
User is no longer an employee or director of Morgan Stanley or any of its
affiliates. Notwithstanding the foregoing, any provisions directly or indirectly
related to User’s payment obligations for flights completed prior to the date of
termination shall survive the termination of this Agreement.

3. Reimbursement of Expenses. For each flight conducted under this Agreement,
User shall pay MSMSII an amount (as determined by MSMSII) equal to the actual
expenses of operating such flight, not to exceed the sum of the following
expenses as permitted pursuant to FAR 91.501(d):

 

  (a) Fuel, oil, lubricants, and other additives;

 

1



--------------------------------------------------------------------------------

  (b) Travel expenses of the crew, including food, lodging, and ground
transportation;

 

  (c) Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation;

 

  (i) Flight planning and weather contract services; and

 

  (j) An additional charge equal to one hundred percent (100%) of the expenses
listed in subsection (a) above.

4. Invoicing and Payment. All payments to be made to MSMSII by User hereunder
shall be paid in the manner set forth in this Section 4. MSMSII will pay, or
cause to be paid, all expenses related to the operation of the Aircraft
hereunder in the ordinary course. As soon as practicable after the end of each
calendar quarter during the Term, MSMSII shall provide or cause to be provided
to User an invoice showing all personal use of the Aircraft by User pursuant to
this Agreement during that quarter and a complete accounting detailing all
amounts payable by User pursuant to Section 3 for that quarter (plus applicable
domestic or international air transportation excise taxes, and any other fees,
taxes or charges assessed on passengers by and remitted to a government agency
or airport authority). User shall pay all amounts due under the invoice not
later than 30 days after receipt thereof. In the event MSMSII has not received
supplier invoices for reimbursable charges relating to such flight prior to such
invoicing, MSMSII shall issue supplemental invoice(s) for such charge(s) to
User, and User shall pay each supplemental invoice within 30 days after receipt
thereof.

5. Flight Requests. User will provide the designated representatives of MSMSII
with flight requests for User’s personal travel to be undertaken pursuant to
this Agreement and proposed flight schedules as far in advance of User’s desired
departure as possible and in accordance with all reasonable policies established
by MSMSII. Flight requests shall be in a form, whether oral or written, mutually
convenient to and agreed upon by the parties. MSMSII shall have sole and
exclusive authority over the scheduling of the Aircraft. MSMSII shall not be
liable to User or any other person for loss, injury, or damage occasioned by the
delay or failure to furnish the Aircraft and crew pursuant to this Agreement for
any reason. In addition to requested schedules and departure times, User shall
provide at least the following information for each proposed flight reasonably
in advance of the desired departure time as required by MSMSII or its flight
crew:

 

  (a) departure point;

 

  (b) destination;

 

  (c) date and time of flight;

 

  (d) number and identity of anticipated passengers;

 

  (e) nature and extent of luggage and/or cargo expected to be carried;

 

  (f) date and time of return flight, if any; and

 

  (g) any other information concerning the proposed flight that may be pertinent
to or required by MSMSII or its flight crew.

Subject to Aircraft and crew availability, MSMSII shall use its good faith
efforts, consistent with its approved policies, to accommodate User’s needs,
avoid conflicts in scheduling and enable User to enjoy the benefits of this
Agreement. Although every good faith effort shall be made to avoid its
occurrence, any flights scheduled under this Agreement are subject to
cancellation by either party without incurring liability to the other party. In
the event of a cancellation, the canceling party shall provide the maximum
notice reasonably practicable.

 

2



--------------------------------------------------------------------------------

6. Operational Authority and Control. MSMSII shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights under this Agreement, and shall retain full authority and control,
including exclusive operational control and exclusive possession, command and
control of the Aircraft for all flights under this Agreement. MSMSII shall
furnish at its expense a fully qualified flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement and included
on the insurance policies that MSMSII is required to maintain hereunder. In
accordance with applicable FARs, the qualified flight crew provided by MSMSII
will exercise all required and/or appropriate duties and responsibilities in
regard to the safety of each flight conducted hereunder. The pilot-in-command
shall have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken, the
route to be flown, the place where landings shall be made, and all other matters
relating to operation of the Aircraft. User specifically agrees that the flight
crew shall have final and complete authority to delay or cancel any flight for
any reason or condition that in the sole judgment of the pilot-in-command could
compromise the safety of the flight, and to take any other action that in the
sole judgment of the pilot-in-command is necessitated by considerations of
safety. No such action of the pilot-in-command shall create or support any
liability to User or any other person for loss, injury, damage or delay.
MSMSII’s operation of the Aircraft hereunder shall be strictly within the
guidelines and policies established by MSMSII and FAR Part 91.

7. Aircraft Maintenance. MSMSII shall, at its own expense, cause the Aircraft to
be inspected, maintained, serviced, repaired, overhauled, and tested in
accordance with FAR Part 91 so that the Aircraft will remain in good operating
condition and in a condition consistent with its airworthiness certification and
shall take such requirements into account in scheduling the Aircraft hereunder.
Performance of maintenance, preventive maintenance or inspection shall not be
delayed or postponed for the purpose of scheduling the Aircraft unless such
maintenance or inspection can safely be conducted at a later time in compliance
with applicable laws, regulations and requirements, and such delay or
postponement is consistent with the sound discretion of the pilot-in-command. In
the event that any non-standard maintenance is required during the term and will
interfere with User’s requested or scheduled flights, MSMSII, or MSMSII’s
pilot-in-command, shall notify User of the maintenance required, the effect on
the ability to comply with User’s requested or scheduled flights and the manner
in which the parties will proceed with the performance of such maintenance and
conduct of such flight(s). In no event shall MSMSII be liable to User or any
other person for loss, injury or damage occasioned by the delay or failure to
furnish the Aircraft under this Agreement, whether or not maintenance- related.

8. Insurance. MSMSII, at its expense, will maintain or cause to be maintained in
full force and effect throughout the Term of this Agreement (i) comprehensive
aircraft and liability insurance against bodily injury and property damage
claims, including, without limitation, contractual liability, in respect of the
Aircraft in such amount as is customarily maintained by prudent operators of
similar aircraft, but in no event less than $300,000,000 for each single
occurrence; and (ii) hull insurance for the full replacement cost of the
Aircraft. Such policies shall (A) name User as an additional insured;
(B) provide that in respect of the interests of User in such policies, the
insurance shall not be invalidated by any action or inaction of MSMSII,
regardless of any breach or violation of any warranties, declarations or
conditions contained in such policies or otherwise binding on MSMSII;
(C) include provisions whereby the insurer(s) irrevocably and unconditionally
waive all rights of subrogation they may have or acquire against User;
(D) permit the use of the Aircraft by MSMSII for compensation or hire to the
extent necessary to perform its obligations under this Agreement; and
(E) include a cross-liability clause to the effect that such insurance, except
for the limits of liability, shall operate to give User the same protection as
if there were a separate policy issued to him.

MSMSII shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as User may request in
writing. User acknowledges that any trips scheduled to the European Union may
require MSMSII to purchase additional insurance to comply with applicable
regulations. The cost of all flight-specific insurance shall be borne by User as
provided in Section 3(d).

 

3



--------------------------------------------------------------------------------

9. Use of Aircraft. User warrants that:

(i) He will use the Aircraft under this Agreement for and only for his own
account, including the carriage of his guests, and will not use the Aircraft for
the purpose of providing transportation of passengers or cargo for compensation
or hire or for common carriage;

(ii) He will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or MSMSII’s rights hereunder or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien; and

(iii) During the Term of this Agreement, he will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft by the lessee under a time sharing arrangement and all applicable
policies of MSMSII.

10. Limitation of Liability. NEITHER MSMSII (NOR ITS AFFILIATES) MAKES, HAS MADE
OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED
HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

IN NO EVENT SHALL MSMSII OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY FOR
INDEMNIFICATION OR CONTRIBUTION TO USER, HIS EMPLOYEES, AGENTS OR GUESTS FOR ANY
CLAIMED INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, REGARDLESS OF
WHETHER IT KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR
EXPENSE. The provisions of this Section 10 shall survive the termination or
expiration of this Agreement.

11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is Westchester County Airport, White Plains, New York; provided,
that such base may be changed at MSMSII’s sole discretion upon notice from
MSMSII to User.

12. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 5) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by telefax (with a simultaneous
confirmation copy sent by first class mail properly addressed and postage
prepaid), or by a reputable overnight courier service, addressed as follows:

 

If to MSMSII:    Morgan Stanley Management Services II, Inc.    [redacted] If to
User:    John J. Mack    [redacted]

or to such other person or address as either party may from time to time
designate in writing to the other party.

 

4



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.

14. Further Acts. MSMSII and User shall from time to time perform such other and
further acts and execute such other and further instruments as may be required
by law or may be reasonably necessary (i) to carry out the intent and purpose of
this Agreement, and (ii) to establish, maintain and protect the respective
rights and remedies of the other party.

15. Successors and Assigns. User shall not have the right to assign, transfer or
pledge this Agreement. This Agreement shall be binding on the parties hereto and
their respective heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of the parties hereto, and, except as otherwise
provided herein, their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.

16. Taxes. User shall be responsible for paying, and MSMSII shall be responsible
for collecting from User and paying over to the appropriate authorities, all
applicable Federal excise taxes imposed under IRC §4261 and all sales, use and
other excise taxes imposed by any authority in connection with the use of the
Aircraft by User hereunder.

17. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by the laws of the State of New York without regard to its choice of law
principles, other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in New York, New York in
any proceedings hereunder, and each hereby waives any objection to any such
proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices hereunder.

18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.

19. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on all the parties

 

5



--------------------------------------------------------------------------------

notwithstanding that all the parties are not signatories to the same
counterpart. Each party may transmit its signature by facsimile, and any faxed
counterpart of this Agreement shall have the same force and effect as a
manually-executed original.

21. Truth-in-Leasing Compliance. MSMSII, on behalf of User, shall (i) deliver a
copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within 24 hours of its execution; (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location of the airport of departure and departure time for such flight;
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.

22. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:

(a) MSMSII CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS MSMSII SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. EACH OF THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(B) MSMSII AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
BELOW, THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT,
MSMSII SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT, AND THAT MSMSII UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

(C) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

Morgan Stanley Management Services II, Inc.     USER: John J. Mack By:   /s/
Jessica Gorman Taylor     /s/ John J. Mack Name:   Jessica Gorman Taylor      
Title:   Authorized Signatory      

A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.

 

7



--------------------------------------------------------------------------------

SCHEDULE A

Two Gulfstream Aerospace G-V aircraft bearing Federal Aviation Administration
Registration Numbers [redacted] and [redacted] and Manufacturer’s Serial Numbers
[redacted] and [redacted], respectively, together with engines and components
installed therein.

 

8